        Case 1:19-cr-10080-NMG Document 317-1 Filed 04/09/19 Page 1 of 3



                       UNITED STATES DISTRICT COURT
                        DISTRICT OF MASSACHUSETTS
________________________________________________
                                                 )
UNITED STATES OF AMERICA                        )
                                                )
                                                )
            v.                                  )  No. 19-CR-10080-NMG
                                                )
                                                )
DAVID SIDOO, et al.,                            )
                                                )
                        Defendants              )
                                                 )


                                     PROTECTIVE ORDER

       Upon consideration of the Government’s motion for a protective order covering documents

and information to be disclosed to the defendants in this case, it is hereby:

       ORDERED that all members of the “Defense Team” – through the acceptance of

automatic discovery – are bound by the terms of this Protective Order. 1

       FURTHER ORDERED that all discovery materials provided by the Government to

defense counsel in whatever form (hereinafter, the “Discovery Materials”) are subject to this

Order. The Discovery Materials include, but are not limited to: wiretapped and consensual

recordings, grand jury records, bank records, tax records, college applications and records, high

school records, athletic records, court and legal process, and any other materials produced by the

Government.


1
 For the purposes of this Order, the term “Defense Team” shall include attorneys of record, support
staff, investigators, and other individuals retained to participate in the defense. The Defense Team
excludes anyone affiliated with a defendant in another related or unrelated case under an explicit
or implicit joint defense agreement, and the Defense Team shall not disclose any discovery
materials produced by the Government in this case to any such individuals unless authorized to do
by further order.
        Case 1:19-cr-10080-NMG Document 317-1 Filed 04/09/19 Page 2 of 3



       Maintenance of Discovery Materials

       It is ORDERED that members of the Defense Team shall maintain the Discovery

Materials in accordance with this Order at their office and that the Discovery Materials shall be

used by the Defense Team solely and exclusively in connection with the litigation and trial of this

case. Defense Team members shall take reasonable steps necessary – including loading the

Discovery Materials onto secure servers or networks – to prevent individuals outside the Defense

Team from accessing the materials.

       It is FURTHER ORDERED that the Discovery Materials shall be accessed, reviewed,

and/or copied only by members of the Defense Team. Counsel for the respective defendants shall

maintain a copy of this Order in their files.

       It is FURTHER ORDERED that the Defense Team shall not provide or distribute any

copies of any Discovery Materials to the defendants. The defendants in this case are permitted to

review the Discovery Materials in the presence of a Defense Team member at the office of a

Defense Team member, subject to the terms of this Order.

       It is FURTHER ORDERED that the defendants are not individually or personally

permitted to maintain or access the Discovery Materials, except as provided above. Further,

members of the Defense Team cannot provide copies of the Discovery Materials to anyone outside

of the Defense Team.

       Use of Discovery Materials

       It is ORDERED that defense counsel of record shall keep the Discovery Materials strictly

confidential and shall not disclose information contained therein to any person other than the

defendants and members of the Defense Team, and such information shall be used only for

purposes of this litigation, including as necessary during discovery and preparation for trial;



                                                 2
         Case 1:19-cr-10080-NMG Document 317-1 Filed 04/09/19 Page 3 of 3



         It is FURTHER ORDERED that with respect to all persons who are provided access to

information in the Discovery Materials, as authorized by this Order, in connection with the

preparation and defense of this matter, defense counsel of record shall advise each of these persons

of the privacy and confidentiality of such information and his or her obligation not to disclose the

information;

         It is FURTHER ORDERED that no person, including the defendants, who receives

Discovery Materials from defense counsel of record is permitted to further disseminate or further

disclose any such materials, or information in them, for any purpose;

         It is FURTHER ORDERED that all Discovery Materials used by the parties in litigation

shall be filed under seal and that all personal identifying information (“PII”), including social

security numbers, dates of birth, and addresses, shall be redacted from such materials;

         It is FURTHER ORDERED that at the conclusion of this litigation, including all appeals,

the Discovery Materials shall be returned to the United States Attorney’s Office, or destroyed at

the direction of the United States Attorney’s Office; and

         It is FURTHER ORDERED that this Order is issued without prejudice to amendment

either by this Court or by the District Court after giving the parties notice and an opportunity to be

heard.


SO ORDERED, this __ day of April, 2019.


                                               ___________________________________
                                               THE HONORABLE M. PAGE KELLEY
                                               UNITED STATES MAGISTRATE JUDGE




                                                  3
